 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ANDRE LAFON MOULTRIE,                    Case No. 1:18-cv-01555-LJO-SKO (PC)
12                       Plaintiff,
                                               ORDER ADOPTING FINDINGS AND
13           v.                                RECOMMENDATION IN FULL AND DENYING
                                               PLAINTIFF’S MOTION FOR INJUNCTIVE
14    HAYNES, et al.,                          RELIEF FOR LACK OF JURISDICTION
15                       Defendants.           (Docs. 7, 8)
16

17

18          Plaintiff, Andre Lafon Moultrie, is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action under 42 U.S.C. § 1983. The matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302. On February

21   13, 2019, the Magistrate Judge issued Findings and Recommendations which were served that

22   same day and gave Plaintiff twenty-one days to file objections. Plaintiff did not file any

23   objections.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a

25   de novo review of this case. Having carefully reviewed the entire file, the Court finds the

26   Findings and Recommendations to be supported by the record and by proper analysis.

27   ///

28   //


                                                      1
 1        Accordingly, IT IS HEREBY ORDERED that:

 2          1.   The Findings and Recommendations, filed on February 13, 2019 (Doc. 8), is

 3               adopted in full; and

 4          2.   Plaintiff’s motion for injunctive relief, filed on December 21, 2018 (Doc. 7), is

 5               DENIED for lack of jurisdiction.

 6
     IT IS SO ORDERED.
 7

 8     Dated:    March 20, 2019                         /s/ Lawrence J. O’Neill _____
                                               UNITED STATES CHIEF DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                    2
